Cite as 2013 Ark. App. 500

                 ARKANSAS COURT OF APPEALS
                                         DIVISION III
                                         No.CR-12-900


                                                   Opinion Delivered   September 18, 2013
  PAMELA HOOKS
                                APPELLANT APPEAL FROM THE PULASKI
                                          COUNTY CIRCUIT COURT, FIRST
  V.                                      DIVISION
                                          [NO. CR-2010-4212]
  STATE OF ARKANSAS
                                  APPELLEE HONORABLE LEON JOHNSON,
                                           JUDGE

                                                   REBRIEFING ORDERED

                           BRANDON J. HARRISON, Judge

       A Pulaski County jury found Pamela Hooks guilty of second-degree murder. Ark.

Code Ann. § 5-10-103 (Repl. 2006).             She was then sentenced to 720 months’

imprisonment. Hooks argues on appeal that the circuit court erred in denying her motion

for a directed verdict because the State failed to sufficiently prove its case against her. We

cannot decide the merits of Hooks’s appeal at this point because she has failed to abstract

material parts of the trial testimony.

       Arkansas Supreme Court Rule 4-2(a)(5) (2013) provides:

       (5) Abstract. The appellant shall create an abstract of the material parts of all
       the transcripts (stenographically reported material) in the record.
       Information in a transcript is material if the information is essential for the
       appellate court to confirm its jurisdiction, to understand the case, and to
       decide the issues on appeal.




                                               1
                                Cite as 2013 Ark. App. 500

In her brief, Hooks challenges the sufficiency of the evidence to support her conviction

(on the element that she intended John Davis’s death), but her abstract omits her own trial

testimony. Hooks’s trial testimony is essential to understand the issues and decide this

case’s merits. Spears v. State, 82 Ark. App. 376, 109 S.W.3d 139 (2003). We therefore

direct Hooks to correct this deficiency by filing a substituted brief within fifteen days of

this order’s date. Ark. Sup. Ct. R. 4-2(b)(3) (2013). After service of her substituted brief,

the State may file a responsive brief in the time prescribed by the supreme court clerk, or

it may choose to rely on the appellee’s brief it previously filed. Ark. Sup. Ct. R. 4-2(b)(3).

       We encourage Hooks’s counsel to review our rules and her current abstract and

addendum to ensure that no additional deficiencies are present.

       Rebriefing ordered.

       BROWN and WHITEAKER, JJ., agree.

       James Phillips and Elizabeth Borders, Deputy Public Defenders, by:        Clint Miller,

Deputy Public Defender, for appellant.

       Dustin McDaniel, Att’y Gen., by: Vada Berger, Ass’t Att’y Gen., for appellee.




                                              2